Henry, J.
By an act of the General Assembly, approved March 30th, 1872, the members of the State Senate and the Lieutenant Governor were constituted a State Board for the equalization of the valuation of real and personal property among the several counties in the State, and their compensation fixed at the same sum per diem as was allowed members of the General Assembly, which was five dollars per day. Section 1, article 5 of the constitution provides that “ the Executive Department shall consist of a Governor, Lieutenant Governor, Secretary of State, State Auditor, State Treasurer, Attorney General and Superintendent of Public Schools, all of whom, except the Lieutenant Governor, shall reside at the Seat of Government during their term of office, and keep the public records, books and papers there, and shall perform such *65duties as may be prescribed by law.” Section 24, of the same article, provides that “ tire officers named in this article shall receive for their services, a salary to be established by law, which shall not be increased or diminished during- their official terms; and they shall not, after the expiration of the terms of those in office at the adoption of this constitution, receive to their own use any fees, costs, perquisites of office or other compensation. All fees that may hereafter be payable by law for any service performed by any officer provided for in this article, shall be paid in advance into the State Treasury.”
The 18th section, of the 10th article, constitutes the Governor, State Auditor, State Treasurer, Secretary of State and Attorney General, a State Board of Equalization, requiring’ them to adjust and equalize the valuation of real and personal property among the several counties of the State, and to perform such other duties as were then, or might thereafter be prescribed by law.
These are all the provisions to be found on the subject in the constitution or the statutes, and the question for consideration on this application for a mandamus is, arc the members of the Board of Equalization, as at present constituted, entitled to the compensation which was allowed the members of the board under- the act of 1872? Among the officers named in the 5th article of the constitution, are those who compose the State Board of Equalization, and the terms of those now in office, all commenced since the adoption of the present constitution. Membership of that board is not an office which cither of the members can decline without resigning his principal office. They are ex-officio members of the State Board of Equalization, and as Governor, Secretary of State, State Auditor State Treasurer and Attorney General, bound to discharge the duties imposed upon them as such officer’s. By the 24th section of article 5, they are not entitled to receive any fees, costs, or perquisites of office, and if -nothing more had been added, the argument would prevail, that *66those terms applied strictly to fees, costs and perquisites of office, legitimately connected with the duties of their respective principal offices; but the words “ or other compensation,” have a broader significance. They mean more than is embraced in the terms “ fees,” “ costs,” “ and perquisites of office; ” nor do they apply to an increase of salary. The first clause of the section provides against such increase by declaring that they “ shall receive for their services a salary tobe established by law, which shall not be increased or diminished during their official terms.”
The meaning of the constitutional provision we take to be, that for any duties imposed upon them as executive officers, they shall receive no compensation except the salary established by law. That the duty of serving as members of the Board of Equalization is imposed upon them respectively as executive officers is clear, if they are not at liberty to decline the performance of that service, and that they cannot is placed beyond controversy by the first section of article five, which requires them respectively to perform such duties as may be prescribed by law-The relator contends that, as the constitution requires the General Assembly to establish a salary for each of these offices, and it has failed to do so, they are entitled to the compensation which was allowed for services required of them, when the constitution was adopted. Salaries for these offices were established by law when the constitution was adopted, and the constitution continued them as established until otherwise provided by the General Assembly, and the provision of the constitution is imperative, that “ after the expiration of the terms of those in office, at the adoption of the constitution,” the officers named, shall receive no other compensation than the salary. That provision requires no legislation to give it effect. It were an easy matter to evade that constitutional provision, if these sections admitted of any other construction than that which we have given them. Additional duties to those now required might be imposed upon them and a eompen*67sation allowed exceeding the amounts of their several salaries. The next General Assembly might make them Commissioners of the Permanent Seat of Government, or commissioners to superintend the ei’ection of some public building, and allow them for their services, as such, salaries exceeding those allowed them as executive officers; could the Legislature do this without violating the constitution? If so, the constitutional provision is worthless and without meaning. The provision that “ all fees that may hereafter be payable by law for any service performed by any officer provided for in this article, shall be paid into the State Treasury,” is somewhat obscure, and it might be argued, that the fees to be paid into the State Treasury, are such as are allowed +'or services provided for in that article, but the woi’ds “ provided for in that article ” relate to the officers named therein, and not to the services performed by such officers. The duties of neither Treasurer, Superintendent of Public Schools, Auditor or Attorney General are prescribed in that article, and the provision we are considering would have no application to those officers, if the words “ provided for,” &c, are to be regarded as relating to the services prescribed, and not the officers provided for in that article. We think that, as a member of the State Board of Equalization, relator is entitled to no compensation for his services, and peremptory writ therefore is refused.
All concur, except Norton, J., dissenting, and Siierwood, C. J., not sitting.
Peremptory Writ Refused.